Exhibit 10.125

SECOND AMENDMENT TO LEASE AGREEMENT




THIS SECOND AMENDMENT TO LEASE AGREEMENT (the “Amendment”) is made and entered
into as of the 14th day of September, 2015, by and between ATTALLA NURSING ADK,
LLC, a Georgia limited liability company (“Landlord”) and C.R. OF ATTALLA, LLC,
a Georgia limited liability company (“Tenant”).


W I T N E S S E T H:


WHEREAS, Landlord and Tenant have entered into that certain Lease Agreement
dated as of September 22, 2014 as amended by that certain First Amendment to
Lease Agreement dated as of November 21, 2014 for that certain skilled nursing
facility located at 915 Stewart Avenue, Attalla, Alabama 35954 (as amended, the
“Lease”); and


WHEREAS, Landlord and Tenant desire to amend the Lease as hereinafter set forth.
    
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, paid by each party to the
other, the receipt and sufficiency of which are hereby acknowledged, and the
mutual covenants and benefits flowing between the parties, Landlord and Tenant,
intending to be legally bound, do hereby covenant and agree as follows:


1.Capitalized Terms. Unless otherwise defined herein, all capitalized words and
phrases used herein shall have the same meanings ascribed to them in the Lease.


2.Term. Section 1 of the Lease is hereby deleted in its entirety and the
following substituted in lieu thereof:


1.    Term. The “Term” of this Lease is fifteen (15) years beginning on
September 1, 2015 and ending on August 31, 2030. A “Lease Year” is the twelve
(12) month period beginning on September 1, 2015 and each anniversary thereof
during each year of the Term. For purposes hereof, “Termination Date” shall mean
the last day of the Term or the earlier date on which this Lease may be
terminated as provided herein.
3.Rent. Sections 2.1 and 2.2 of the Lease are hereby deleted in their entirety
and the following substituted in lieu thereof:


2.    Rent. During the Term, Tenant shall pay in advance to Landlord on or
before the first day of each month the following amounts as Rent:
2.1    First Lease Year. Commencing with the Rent due on September 1, 2015, Rent
shall be equal to Ninety-one Thousand and 00/100 Dollars ($91,000.00) per month
through the end of the first Lease Year.

HNZW//3583-1

--------------------------------------------------------------------------------







2.2    Subsequent Lease Years. During the Lease Years two (2) through five (5),
Rent shall increase each Lease Year by two percent (2%) over Rent paid during
the immediately preceding Lease Year. Commencing with the sixth (6th) Lease Year
and during each subsequent Lease Year through the end of the Term, Rent shall
increase each Lease Year by two and one-half percent (2.5%) over Rent paid
during the immediately preceding Lease Year.


4.Agreement in Effect. Except as herein specifically provided, all other terms
and provisions of the Lease shall remain in full force and effect, and are
hereby ratified and reaffirmed by the parties.






[Signatures on Following Page]

HNZW//3583-1    2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.




LANDLORD:




ATTALLA NURSING ADK, LLC,
a Georgia limited liability company


 
By:    /s/ William McBride
Name:    William McBride
Title:    Manager






TENANT:




C.R. OF ATTALLA, LLC,
a Georgia limited liability company




By:    /s/ Michael E. Winget, Sr.
Name:    Michael E. Winget, Sr.
Title:    Manager
 



HNZW//3583-1    3

